Case 5:19-cv-01884-DOC-MAA Document 30 Filed 05/21/20 Page 1 of 2 Page ID #:1263



    1
    2
    3
    4
    5
    6
    7
    8                        UNITED STATES DISTRICT COURT
    9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11    ARMANDO SOTELO PASCACIO,                   Case No. 5:19-cv-01884-DOC-MAA
  12                        Petitioner,            ORDER ACCEPTING REPORT
  13           v.                                  AND RECOMMENDATION OF
                                                   UNITED STATES MAGISTRATE
  14    ROSEMARY NDOH,                             JUDGE
  15                        Respondent.
  16
  17
  18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
  19    Petition, the other records on file herein, and the Report and Recommendation of
  20    the United States Magistrate Judge.
  21          The Court also has reviewed Petitioner’s objections to the Report and
  22    Recommendation, which the Court received and filed on March 30, 2020
  23    (“Objections”). (Objs., ECF No. 24; see also ECF No. 26, at 1 (construing this
  24    filing as Petitioner’s Objections to the Report and Recommendation.) Respondent
  25    did not timely file a response to Petitioner’s Objections. As required by Federal
  26    Rule of Civil Procedure 72(b)(3), the Court has engaged in de novo review of the
  27    portions of the Report and Recommendation to which Petitioner specifically has
  28    objected.
Case 5:19-cv-01884-DOC-MAA Document 30 Filed 05/21/20 Page 2 of 2 Page ID #:1264



    1         In the Objections, Petitioner argues that the Court should receive evidence
    2   used against him at trial, that the Court should review a video recording, and that
    3   the trial court and the prosecutor know he is not guilty of the crime for which he
    4   was convicted. (Objs., at 1, 3, 5.) As discussed in the Report and
    5   Recommendation, the Court cannot review these arguments, let alone the claims in
    6   the First Amended Petition, until Petitioner fairly presents them to the California
    7   Supreme Court. See 28 U.S.C. § 2254(b)(1)(A); O’Sullivan v. Boerckel, 526 U.S.
    8   838, 842 (1999).
    9         The Court finds no defect of law, fact, or logic in the Report and
  10    Recommendation. The Court concurs with and accepts the findings, conclusions,
  11    and recommendations of the United States Magistrate Judge, and overrules the
  12    Objections.
  13          IT THEREFORE IS ORDERED that (1) the Report and Recommendation of
  14    the Magistrate Judge is accepted; and (2) Judgment shall be entered denying the
  15    First Amended Petition and dismissing this action without prejudice.
  16
                0D\
  17    DATED: _________________
  18                                           ___________________________________
  19                                           DAVID O. CARTER
                                               UNITED STATES DISTRICT JUDGE
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                  2
